Exhibit 10.2

 

AMENDMENT NO. 2

TO AMENDED AND RESTATED TERMINAL AGREEMENT BETWEEN MIAMI-DADE COUNTY AND
SEABOARD MARINE, LTD. FOR MARINE TERMINAL OPERATIONS

 

THIS AMENDMENT NO. 2 is entered this 31st day of July, 2013, by and between
Miami-Dade County, Florida, a political subdivision of the State of Florida
(“County”) and Seaboard Marine Ltd., a Liberian Corporation, authorized to do
business in the State of Florida (“Seaboard”), by and through their authorized
representatives in accordance with the terms, conditions and covenants contained
herein below.  The County and Seaboard are jointly referred to as “the Parties.”

 

WHEREAS, the County owns certain lands located in Miami-Dade County, Florida, on
which the Dante B. Fascell Port of Miami-Dade (hereinafter the “Port”) is
located;

 

WHEREAS, on May 20, 2008, by Resolution No. R-599-08, the County’s Board of
County Commissioners (“Board”) approved the Amended and Restated Terminal
Agreement Between Miami-Dade County and Seaboard Marine Ltd. (the “Initial
Seaboard Agreement”) amending, restating and extending the “Terminal Agreement
between Miami-Dade County and Seaboard Marine Ltd. for Marine Terminal
Operations” dated October 1, 1998;

 

WHEREAS, on March 3, 2009, by Resolution No. R-201-09, the Board approved
Amendment No. 1 to the Initial Seaboard Agreement which, among other things,
provided for Seaboard’s utilization, through a Terminal Services Agreement
(“TSA”) with the Port of Miami Terminal Operating Company, L.C. (“POMTOC”), of
up to eighteen (18) acres of terminal space at the Port currently under lease to
POMTOC, pursuant to the September 15, 1994 Terminal Operating Agreement between
POMTOC and the County (“POMTOC Agreement”) (The Initial Seaboard Agreement and
Amendment No. 1 are collectedly referred to as the “Seaboard Agreement”);

 

WHEREAS, Seaboard and POMTOC desire to modify and extend the TSA to increase the
terminal space available to Seaboard under the TSA up to 25.4 acres for a term
equal to that remaining under the POMTOC Agreement or until such time said
acreage, or substantial portion thereof become part of the leased Premises under
the Seaboard Agreement.  The amended TSA is being presented for consideration by
the Board simultaneously with this Amendment; and

 

WHEREAS, the Seaboard Agreement provides for, among other things, minimum cargo
throughput guarantees by Seaboard and commitments by the County to complete
certain infrastructure improvements by certain dates; and

 

WHEREAS, Seaboard Marine, which has operated at the Port since 1987, has
fulfilled its commitments under the Seaboard Agreement and has continued to grow
with Seaboard vessels now carrying nearly forty-five percent (45%) of the total
total TEU’s passing through the Port; and

 

WHEREAS, the County, through its Seaport Department, desires to complete certain
infrastructure improvements at the Port, which include the development of an
intermodal

 

1

--------------------------------------------------------------------------------


 

rail facility, and generally, working in conjunction with the various tenants at
the Port to reallocate portions of Port land to efficiently accommodate the
planned infrastructure improvements as well as the efficient operation of Port
facilities; and

 

WHEREAS, the Port desires to construct the planned Port intermodal facility on
land which is, in part, currently leased by the County to Seaboard under the
Seaboard Agreement.  The affected land is an integral part of Seaboard’s
terminal facility and the loss of said land, if not mitigated by certain Port
actions reflected in this Amendment, will have a significant and material impact
on Seaboard both operationally and economically and requires the relocation of
Seaboard’s terminal infrastructure; and

 

WHEREAS, the County and Seaboard desire to amend the Seaboard Agreement to make
various changes and adjustments to the Seaboard Agreement, in part, to allow for
the construction of the Port’s intermodal rail facility on land currently leased
to Seaboard under the Seaboard Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the sufficiency of which are hereby acknowledged, the Parties agree
as follows:

 

1.                                   The Seaboard Agreement shall be amended as
follows:

 

A.                                 The Recitals Section of the Seaboard
Agreement and Amendment No. 1 shall be amended to include the Recitals set forth
above in this Amendment No. 2.

 

B.                                 Section 2 of the Seaboard Agreement providing
for definitions shall be amended to:

 

i.                          add the following sentence at the end of the
existing definition of “Actual TEU Throughput”:  Shiftings or re-stows on
Seaboard’s Vessel shall not be counted as a TEU towards Actual TEU Throughput.

 

ii.                      delete the reference to Section 5(L) and replace it
with Section 4(L) in the definition of “Actual TEU Throughput.”

 

iii.                  add the following definition:   “Car Rack” means an
open-walled forty or forty-five foot conveyance used strictly for carrying
vehicles that are loaded within the Port.

 

iv.                  delete the definition of “Container” and replace it with
the following: “Container” means a marine cargo container or a trailer, flatbed,
lowboy, platform, flatrack, Car Rack, or detached chassis.  If empty flatracks,
chassis, flatbeds or platforms are bundled, each bundle shall count as one
Container.  Flatracks and platforms, when used as ship’s gear, shall not be
counted as a Container.  Empty Car Racks, initially loaded at the Port with one
or more

 

2

--------------------------------------------------------------------------------


 

vehicle(s) for export, shall not be subject to TEU fees or charges when
returned/imported empty to the Port, but however shall be counted as a
Container.

 

v.                      the definition of “Effective Date” shall be amended by
adding the following sentence to the end of the existing definition:  As to any
amendment of this Agreement, the Effective Date of any such amendment shall be
the date of the Board of County Commissioners’ resolution that approves such
amendment and after the expiration of any applicable Mayoral veto period.

 

vi.                  delete the definition of “Minimum Guaranteed TEU
Throughput” and replace it with the following:  “Minimum Guaranteed TEU
Throughput” means the minimum Actual TEU Throughput required of Seaboard and is
set for each Fiscal Year by multiplying the per acre requirements set forth in
Exhibit “A” by the Throughput Acres in existence during the applicable Fiscal
Year.

 

vii.              replace the definition of “Shortfall Fees” as follows: 
“Shortfall Fees” means the difference between Actual TEU Throughput and the
Minimum Guaranteed TEU Throughput multiplied by the Tier 1 TEU Rate for any
applicable Fiscal Year as set forth in Exhibit “A” and in Section 5(E).

 

viii.          delete the definition of “Terminal Area” and replace it with the
following: “Terminal Area” means, as of the Effective Date of Amendment No. 2,
the 68.97 acres of land designated in “Exhibit B-(Amendment No. 2)”, attached
hereto and incorporated by reference herein, as Parcel “A”, “B-1” and “B-2”
including those buildings and structures currently occupied by Seaboard and
other non-Seaboard tenants, located within said parcels.  The Terminal Area is
subject to adjustment from time to time as provided in the Seaboard Agreement,
as amended.

 

ix.                  Delete the definition of “Throughput Acres” and replace it
with the following:  “Throughput Acres” means all acreage, except as
specifically excluded under the Agreement, that is suitable for vertically
stacking of more than two loaded containers, which as of the Effective Date of
this Amendment No. 2, is comprised of Parcel A, as identified on Exhibit “B”,
and is subject to change as the rehabilitation of additional parcels identified
on Exhibit “B” is completed in accordance with the terms and conditions set
forth in the Agreement.

 

x.                      replace the definition of “TSA” as follows:  “TSA” means
the Terminal Services Agreement between Seaboard and the Port of Miami Terminal
Operating Company, L.C., as amended by that certain Amendment to Terminal
Service Agreement dated April 1,

 

3

--------------------------------------------------------------------------------


 

2013,  all attached as Exhibit “1” to this Amendment No. 2.

 

xi.                  delete the definition of “Vehicle” and replace it with the
following:  “Vehicles” means a motorized wheeled conveyance used for
transporting persons or cargo , except where loaded on or in a flat rack, Car
Rack or container.

 

xii.              replace the definition of “VSA” as follows: “VSA” means an
agreement, filed with the Federal Maritime Commission, if applicable, between
shipping lines providing space for cargo, containerized or otherwise, on
vessels, and shall include, but not be limited to, vessel sharing agreements,
conference agreements, slot charters, space charters, space sharing agreements
and feeder agreements.

 

C.                                Section 3 of the Seaboard Agreement shall be
deleted and replaced with the following:

 

Section 3.  Effective Date and Term

The Effective Date of this Agreement shall be May 20, 2008, the date of the
Board of County Commissioners’ resolution approving this Agreement.  The
Expiration Date shall be September 30, 2028, unless Renewal Terms are exercised,
and subject to the cancellation and other terms and conditions contained
herein.  Subject to the conditions below, Seaboard shall have the sole option to
renew this Agreement on the terms and conditions contained herein for three (3)
Renewal Terms of five (5) years each.  Seaboard’s renewal option for the first
Renewal Term requires it to meet either one of the following two (2)
conditions:  (i) Seaboard’s aggregate average TEU Throughput per Throughput Acre
for the final five (5) Fiscal Years of the Initial Term exceeds the aggregate
average per acre TEU Throughput for all Port cargo terminal operators combined
during those same five (5) Fiscal Years, or (ii) Seaboard’s total payments
(“Total Payments”) to the Port for any and all charges and fees (including those
in this Agreement and the Tariff)  exceed one hundred and ten million dollars
($110,000,000) for the final five (5) Fiscal Years of the Initial Term, which
sum shall be adjusted on a pro rata basis for changes in Throughput Acres
acreage.  Seaboard shall have the same two (2) conditions for its option to
exercise the second and third Renewal Terms, except the required amount of the
Total Payments shall be one hundred and twenty-eight million dollars
($128,000,000) for the five (5) Fiscal Years of the first Renewal Term, and one
hundred and forty-six million dollars ($146,000,000) for the five (5) Fiscal
Years of the second Renewal Term.  For purposes of the options, Seaboard’s Total
Payments shall be adjusted for force majeure events, failure of the County to
fulfill its commitments, or actions by the County that inhibit or restrict

 

4

--------------------------------------------------------------------------------


 

Seaboard’s ability to reach the Total Payments requirement.  Should Seaboard
wish to enter into a Renewal Term after having met either of the two (2)
conditions listed above, Seaboard shall notify the County of its intent to
exercise the first renewal option no less than ninety (90) days prior to the
expiration of the Initial Term or any successive Renewal Term.  Should Seaboard
fail to meet both of the conditions listed above for the first Renewal Term and
the Parties do not agree to enter into the first Renewal Term or a successor
contract, the County agrees to reimburse Seaboard for the unamortized portion of
useful capital improvements made by Seaboard within the Terminal Area during the
final five (5) years of the Initial Term.  Any such reimbursement shall be equal
to the value of the asset’s scheduled amortization over the five (5) year period
following the Initial Term, calculated using asset lives in accordance with
generally accepted accounting principles.

 

D.                                Subsection 4(A) of the Seaboard Agreement
shall be deleted and replaced with the following:  The County agrees to allow
Seaboard Preferential Berthing Rights at the Berths 149 through 182.  In the
event the Port no longer has current obligations with the current user of Berth
183, the Port Director shall assign Berth 183 to Seaboard for its preferential
use.   The Port shall provide Seaboard the use of at least two (2) operable
container gantry cranes, upon request by Seaboard, and Preferential Berthing
Rights at the Berths 140 through 148.  Seaboard’s usage of such Bays 140
through148 is subject to Seaboard utilizing the Port’s operable and available
gantry crane(s).  In the event Bays 140 through 148 are occupied by a
non-Seaboard Vessel, and/or up to two (2) operable gantry cranes, if required by
Seaboard, are not available, and/or said Bays are unusable, the Port shall, on a
priority basis, provide the closest available gantry berth with at least two (2)
operable gantry cranes, if requested by Seaboard.

 

E.                                 Subsection 4(D) of the Seaboard Agreement
shall be deleted and replaced with the following:  The County agrees to provide
Seaboard with the uninhibited right of ingress and egress leading to and from
the Terminal Area, including at the location of the Seaboard terminal gates,
receiving locations, office location(s) and along the string piece.  In the
event Seaboard is not able to process vehicles and/or cargo owing to a backup
not caused by Seaboard, the Port will promptly use reasonable efforts to marshal
traffic to allow for prompt access of Seaboard vehicles and cargo to and from
the Terminal Area.  After completion of the Tunnel, the Port will continue to
provide “Seaboard only” lane(s) for access to the Terminal Area.

 

F.                                  Subsection 4(F) of the Seaboard Agreement
shall be deleted and replaced with the following:  The County acknowledges that
Seaboard desires to conduct its terminal operations from a contiguous tract of
land on the Port.  In this regard, the County agrees that if additional land
contiguous to the

 

5

--------------------------------------------------------------------------------


 

Terminal Area becomes available for permanent use, other than acreage to the
west of the Terminal Area, and such land is free from contractual or other
obligations and not needed for general Port uses, the County shall extend to
Seaboard a first right of refusal to enter into an agreement for use of such
land, up to ten (10) acres, on terms to be agreed upon, but generally consistent
with the Seaboard Agreement or other agreements with terminal operators at the
Port.  Under Seaboard’s first right of refusal, the Parties agree to work in
good faith regarding such land and improvements thereto, and the Port shall
offer them to Seaboard prior to offering them to any other third party.

 

G.                                Subsection 4(H) of the Seaboard Agreement
shall be deleted and replaced with the following: The County may, through
administrative action by the Port Director, offer Seaboard land for temporary
rental if land becomes available, at the Land Rental Rate applicable at the
time. Temporary land at the time of the Effective Date includes land designated
as Parcel “C” in Exhibit “B” as amended, which shall not be Throughput Acres.

 

H.                                Subsection 4(K) of the Seaboard Agreement
shall be deleted.

 

I.                                        Subsection 4(L) of the Seaboard
Agreement shall be deleted and replaced with the following:  Upon execution of
this Amendment, Seaboard may, in its discretion, provide terminal and other
services for third parties providing that the TEU rate for third party cargoes
will be charged at the higher of the then applicable Tier I TEU rate charged to
Seaboard in this Agreement, or the average of the highest Tier 1 equivalent TEU
rates of the other cargo terminal operators at the Port, unless such third party
cargoes qualify for any other volume incentive provisions described in the
Tariff or as otherwise may be part of an agreement between the third party and
the Port.  The TEUs from Seaboard’s third party terminal services will count
towards Seaboard’s Actual TEU Throughput, however for the purposes of
determining Discounted TEU Rates in any Fiscal Year, the TEUs from Seaboard’s
third party terminal services shall only be applied to Seaboard’s Actual TEU
Throughput (to determine the total discount) once Seaboard reaches TIER 3 (as
identified on Exhibit “A”) and at such time, all TEUs from Seaboard’s third
party terminal services during said Fiscal Year shall be applied to Actual TEU
Throughput for the purposes of determining Discounted TEU Rates.

 

J.                                    Subsection 4(O) of the Seaboard Agreement
shall be deleted and replaced with the following:  The County agrees that the
lease(s) on all buildings, structures, and land in the Terminal Area, located
within Parcel “B1” in Exhibit “B” that are currently occupied and leased
directly from the County by tenants other than Seaboard (“Third Party Leases”),
shall be terminated within sufficient time for County to complete the demolition
and rehabilitation of the Parcel B1 within the time frame set forth in
Subsection 4(V), except that such date may be altered or extended by mutual
written

 

6

--------------------------------------------------------------------------------


 

agreement between Seaboard and the County, by administrative act of the Port
Director.  The County shall not enter into, or amend, Third Party Leases on
terms not permitting compliance with this provision.  With respect to Third
Party Leases, the premises leased under Third Parties Leases, adjacent lands
utilized by said third parties or their invitees, including, but not limited
to,  the means of access, ingress and egress, the County also hereby agrees
that:

 

1.                                   the County shall remain solely responsible
for any obligations arising under or in connection with the Third Party Leases,
including, but not limited to, any obligations for maintenance of the building
and leased premises, and environmental obligations, any access obligations, any
ingress obligations, and any egress obligations.

 

2.                                   the County shall assume any and all
liability, and shall indemnify and defend Seaboard against the same, except to
the extent caused by act or omission of Seaboard, associated with or arising out
of the Third Party Leases until the Third Party Lease is terminated by the
County and the tenant vacates the areas leased and utilized under said Third
Party Leases.

 

3.                                   the County, as landlord, shall be solely
responsible for the collection any and all rents and remittance of taxes
associated with the Third Party Leases until their termination.

 

4.                                   the County shall modify Third Party Leases
as necessary to give full force and effect to the Seaboard Agreement and shall
not permit any tenant, or invitees of any tenant to interfere with the rights of
Seaboard under the Seaboard Agreement, the business operations of Seaboard, or
Seaboard’s access to the Terminal Area or other land at the Port utilized by
Seaboard.

 

5.                                   the County shall ensure that each property
subject to a Third Party Lease is prepared for demolition within the time frame
established herein.

 

K.                                 Subsection 4(P) of the Seaboard Agreement
shall be deleted and replaced with the following:  The County acknowledges that
Seaboard has agreed, as part of this Amendment, to relinquish certain land,
identified as Parcels R-1, R-2 and R-3 on Exhibit “B”, originally leased to
Seaboard, so that the Port may construct an intermodal rail facility and, as a
result, to accommodate Seaboard’s operational needs, Seaboard will utilize 25.4
total acres of land, made up of Parcels E-1, E-2, E-3 and E-4 identified on
Exhibit “B”, currently leased to POMTOC under the TSA.  The County agrees that
the land identified as Parcels E-1 and E-3, comprising a total of 16.3 acres,
shall be leased to Seaboard, become part of the Terminal Area and subject to the
terms and conditions of Seaboard Agreement, at the sooner of, (a) the conclusion
of the POMTOC Agreement, (b) such

 

7

--------------------------------------------------------------------------------


 

time the County and POMTOC agree to a modification or extension of the POMTOC
Agreement, or a new and/or amended POMTOC Agreement, which does not include
Parcels E-1 and E-3, or (c) the County gains possession and control said
parcels, but in no event later than October 1, 2014, at which time Seaboard
shall pay the County the then current Land Rental Rate and such acreage shall be
Throughput Acres.  Simultaneously with the transfer of Parcels E-1 and E-3 to
Seaboard, the County shall cause the lessee(s) of Parcels E-2 and E-4, as
identified on Exhibit “B”, to make available to Seaboard, on the same terms and
conditions as the TSA, the use of said land until such time as the Port
completes the demolition of Shed E (located on Parcel F-1) and Shed G (located
in Parcel B-1), and reconditioning of the surrounding land as provided in
Section 7.  In the event Parcels E-2 and E-4 shall not be under lease to a Port
tenant, County shall, by administrative action of the Port Director, temporarily
lease to Seaboard, at the then current Land Rental Rate, said parcels for the
same duration.  Land utilized by Seaboard under a TSA or temporary lease from
the County shall not be Throughput Acres, except however, TEU throughput shall
be counted towards Seaboard’s Minimum Guaranteed TEU Throughput.

 

At such time the County completes the demolition of Shed E (located on Parcel
F-1) and reconditioning of the related land as required, Parcel F-1 identified
on Exhibit “B”, shall become part of the Terminal Area, be considered Throughput
Acres and subject to the Seaboard Agreement, and Seaboard shall pay the County
the then current Land Rental Rate.  The County shall not henceforth enter into
any agreement or lease, or otherwise take any action inconsistent with the
foregoing.

 

The County agrees that the third-party lease(s) for Shed E and the land
identified as Parcel F-1 on Exhibit B shall be terminated as soon as legally and
reasonably possible, but in any event such lease(s) shall be terminated in
sufficient time for the County to deliver Parcel F-1 to Seaboard, as
contemplated above by January 1, 2017, unless such date is amended or extended
by mutual agreement between the County and Seaboard.   Prior to delivery of
Parcel F-1 to Seaboard, the County at is sole expense, shall demolish Shed E,
remove fencing and other tenant constructed improvements and improve the
underlying and surrounding land in a manner consistent with the paving and other
improvement requirements set forth in Section 7.  The costs paid by County to
demolish Shed E and improve Parcel F-1, shall not count toward the Funding Cap.

 

The County also agrees that once Parcel F-2 becomes available at the conclusion
of the construction of the intermodal rail facility, the County shall improve
said land in a manner consistent with Section 7 (and adjacent Terminal Area
land), and upon the completion of said improvements, Parcel F-2 shall become
part of the Terminal Area, be considered Throughput Acres and subject to the
Seaboard Agreement and Seaboard shall pay the County the then current Land
Rental Rate.

 

8

--------------------------------------------------------------------------------


 

L.                                   Subsection 4(Q) of the Seaboard Agreement,
shall be further amended to delete the date “June 1, 2011” in the second
sentence and replace it with the date “June 30, 2014” and by adding the
following sentence:  The change in expiration date of the scale fee grace period
shall be applied retroactively and the County acknowledges that Seaboard does
not owe any scale charges at this time and that Seaboard has the right to
construct, with no fees owed to the Port, scales at its own expense so long as
such scales are within the land subject to the TSA or Terminal Area.

 

M.                               Section 4 of the Seaboard Agreement shall have
the following subsections added:

 

 

(R) –

The County commits to substantially complete, at its cost, the scheduled
construction of the bulkhead located between Bay 177 and Bay 182 (“West
Bulkhead”) by December 31, 2014.

 

 

 

 

(S) -

The County acknowledges that it is responsible for bulkhead repair and
maintenance and that failure to adequately repair or maintain bulkheads,
inclusive of the scheduled construction of the West Bulkhead, could negatively
impact Seaboard’s use of the Terminal Area. The County also acknowledges the
bulkheads between Bays 165 and 177 are in need of eventual rehabilitation and
commits to rehabilitate such, at its cost, before June 30, 2017. The
rehabilitation design will give consideration to including rails for gantry
cranes.

 

 

 

 

(T) -

Maintenance Dredging: Subject to applicable laws, the County commits to
maintaining its dredging depth in the access channel and along Bays 140 through
148 east at forty (40) feet M.L.W. and along Bays 148 west to 182 at thirty-two
(32) feet M.L.W. (collectively the “Minimum Depth”). If at any time during the
Initial Term or any applicable Renewal Term Seaboard shall have a reasonable
basis to believe these bays have less than Minimum Depth, (the “Alleged Dredging
Condition”), Seaboard shall provide immediate written notice thereof to the Port
Director, which notice shall include the precise location(s) of the Alleged
Dredging Condition and the factual basis of thereof.

 

 

 

 

 

The County recognizes it is likely the size and draft of Vessels utilized by
Seaboard will increase over the Term of the Seaboard Agreement. County will use
its best efforts to plan and implement dredging improvements to accommodate
deeper draft Vessels along the Berths in order to facilitate increases in Actual
TEU Throughput.

 

9

--------------------------------------------------------------------------------


 

 

 

At such time that the County needs Parcel C for other purposes it shall give
Seaboard ninety (90) days written notice to vacate said parcel. At that time,
the parties will, in good faith, discuss other parking alternatives that may be
available. If the parties are unable to agree to a suitable alternative,
Seaboard may use up to one and one-half (1.5) acres of Parcel A in Exhibit “B”
for employee parking. So long as this designated area is west of berth 184, is
no more than one and one-half (1.5) acres, and is designed in accordance with
proper security regulations, it shall be considered Non-Throughput Acres. The
County agrees that Seaboard will be given suitable access to this designated
area from the west edge of the Terminal Area.

 

 

 

 

(V) -

At the request of County, Seaboard, as reflected in this Amendment, has agreed
to adjust the Terminal Area and relinquish certain land back to the County,
which was leased to Seaboard under the Initial Seaboard Agreement, to be used by
the County to construct and operate an intermodal rail facility at the Port.  To
adjust the Terminal Area and relinquish the land needed by the County, certain
portions of the security perimeter of Seaboard’s Port terminal facility, access
locations and other infrastructure maintained by Seaboard and essential to
Seaboard’s operation at the Port must be altered and, in certain cases,
completely relocated.  In addition to its demolition responsibilities under
subsection 4(P), the County shall also be similarly responsible for demolishing,
at its own cost, the following:  Shed G located on Parcel B-1, 1500 Building
located on Parcel B-1, 1620 Building located on Parcel B-1, and 1306 Building
located on Parcel A.  After demolition of all such structures, the Port shall,
at its cost, improve the land these structures previously occupied, extending
one hundred (100’) feet in all directions from the current building walls, in a
manner consistent with the work done as described in Sections 7.   The County
and Seaboard shall mutually agree to a demolition schedule, but in any event the
demolition and improvement set forth above shall be completed by January 1,
2017, except where such deadline is modified or amended by mutual agreement
between the County and Seaboard.  The County shall bear the costs demotion,
improvement and related work, and such costs shall not count against the County
Funding Cap.

 

 

 

 

(W)

Seaboard and the County agree a formal amendment of the Seaboard Agreement does
not need to be submitted for approval to the Board each time the various parcels
referenced herein become part of the Seaboard Agreement, subject to a TSA or
temporary lease, or at such time(s) dates for demolition and related activities
are established, amended, or extended.  To facilitate the various allocations of
land addressed herein, the County agrees the approval by the Board of this
Second Amendment authorizes the

 

10

--------------------------------------------------------------------------------


 

Port Director to take such actions necessary to give effect to the provisions
set forth herein.

 

N.                                Section 5 of the Seaboard Agreement shall have
the following subsections modified/added:

 

D)                               Minimum Annual Throughput.  During each Fiscal
Year of the Initial Term and any Renewal Term, Seaboard shall provide the
Minimum Guaranteed TEU Throughput, subject to force majeure or the failure of
the County to comply with this Agreement, hereunder. The Minimum Guaranteed TEU
Throughput will be adjusted pro rata to reflect any partial Fiscal Year.  For
the purposes of determining Actual TEU Throughput, each Vehicle, not in or on a
Car Rack or Container, shall count as two-thirds of a TEU. Cargo, other than
Vehicles and Containers, shall count as one (1) TEU per ten (10) tons for
purposes of determining Actual TEU Throughput but said cargo shall not be
utilized to determine Discount TEU Rates.  Seaboard cargo on a non-Seaboard
vessel as part of a VSA shall count towards Actual TEU Throughput totals, but
any non-Seaboard cargoes on a non-Seaboard vessel, which is part of a Seaboard
VSA, although counting towards the Actual TEU Throughput, shall be assessed at
the higher of the then-applicable Seaboard Tier I TEU Rate or the average of the
highest Base or Tier I TEU Rates of the other cargo terminal operators at the
Port.  Trans-shipped TEUs will count towards TEU throughput calculations, but
only if future rates for Trans-shipped TEUs are equal to or greater than the
then-applicable Tier I TEU Rate.   However, notwithstanding the manner of
calculation of TEU throughput, Seaboard will be responsible for paying to the
Port the equivalent full  TEU Rate for all TEUs falling under Tier I in
Exhibit “A”.

 

G)                               Add the following to the end of the provision: 
Where land is removed from the Terminal Area under this provision, the County
shall relocate, at its expense, any facilities and other infrastructure located
on the land removed to location(s) within the Terminal Area reasonably
designated by Seaboard.

 

H)                               deleted in its entirety.

 

K)                                Seaboard agrees to not make and releases the
County from any claims or any contractor of the Tunnel for not compensating
Seaboard for its loss of usage of a former security gate structure located in
the Terminal Area.

 

L)                                  Minimum Annual Crane Revenue Guarantee. 
Commencing on October 1, 2014 Seaboard shall guarantee County minimum annual
payments of gantry crane rental charges (at rates and charges

 

11

--------------------------------------------------------------------------------


 

governed by subsection 6(C)) computed based on a minimum number of annual crane
hours of 1,750 (the “Minimum Crane Hour Guarantee”) so long as the County meets
its obligations under subsection 4(A).  Notwithstanding how many gantry crane
hours Seaboard actually uses the Port’s gantry cranes in any given Fiscal Year,
Seaboard shall pay the County the greater of (i) the gantry crane fees and
charges due the County for the actual number of crane hours used by Seaboard in
such Fiscal Year, or (ii) an amount computed by multiplying the then applicable
gantry crane rate(s) (under subsection 6(C)) by the Minimum Annual Crane Hour
Guarantee for the applicable Fiscal Year.  If following the end of any Fiscal
Year during the Initial Term or applicable Renewal Term, Seaboard has paid the
County crane fees during the preceding Fiscal Year in an amount less than the
amount of minimum crane fees due under this Section (the “Crane Fee
Deficiency”), Seaboard shall pay the County the full amount of such Crane Fee
Deficiency by November 15 immediately following the just concluded Fiscal Year. 
If Seaboard pays a Crane Fee Deficiency in any Fiscal Year, and total gantry
hours in the subsequent Fiscal Year exceed the Minimum Crane Hour Guarantee Base
for the subsequent Fiscal Year, (but only the immediate subsequent Fiscal Year),
then Seaboard shall receive a credit for the excess crane hours, but only up to
the amount of the Crane Fee Deficiency paid during the previous Fiscal Year.

 

M)                              Minimum Throughput Acreage. Seaboard agrees that
until parcels currently under the TSA with POMTOC are transferred by the County
to Seaboard (as described in Section 4(P)), a minimum of sixty-five (65) acres
will be considered as Throughput Acres for purposes of Seaboard’s Minimum
Guaranteed TEU Throughput and TEU Throughput tiers in Exhibit A (as amended)
even if the acres subject to Throughput in Exhibit B (as amended) are below
sixty-five (65) acres.

 

O.                                Subsection 6(I) of the Seaboard Agreement
shall be amended to add the following sentence:  The Port’s actual security
operating costs for the Fiscal Year ended September 30, 2012 were $15.0 million.

 

P.                                 Seaboard may, in its discretion, maintain a
tariff establishing rates, rules and terms and conditions applicable to work and
services provided by or on behalf of Seaboard at its terminal facility (Terminal
Area, TSA land or other lands leased or operated by Seaboard at the Port),
provided that such tariff does not conflict with the Port’s Tariff.

 

Q.                                Subsection 7(C) of the Seaboard Agreement, as
amended, shall be amended to add the following sentences:  Seaboard acknowledges
that the County has satisfactorily met the completion dates for the first three
(3) phases of the five (5) phases described in Exhibit C.  The County

 

12

--------------------------------------------------------------------------------


 

acknowledges that Seaboard has fully and satisfactorily paid three million
dollars ($3,000,000) for its share of these completed phases.

 

R.                                Subsection 7(F) of the Seaboard Agreement
shall be amended to add the following sentences:  Seaboard acknowledges that the
County satisfactorily completed the East Bulkhead project described in
Section 4(J) and that all construction deadlines were met.  The County and
Seaboard agree that $14,696,927.00 has been paid by the County for the three
(3) completed phases, leaving a remainder of $6,303,073.00 in the current County
Funding Cap plus the funds the County has received or will receive from Seaboard
for its share.  The parties agree that the demolition, improvement and
rehabilitation activities described in subsection 4(O), 4(P), 4(V) and
7(G) shall not be counted against the County Funding Cap.

 

S.                                 Subsection 7(G) of the Seaboard Agreement
shall be deleted and replaced with the following:

 

(G)       The County shall complete and pay for the costs of the following:

 

(i)         relocation of the current Chute Road to the area north/east of the
TSA Parcels E-3 and E-4. At the conclusion of the TSA (or temporary lease) as
set forth herein, County shall pay for the relocation of Chute Road to the north
and east of Parcels E-1 and E-3.

 

(ii)        construct temporary entry/TIR gates/support function with canopies,
utilities (including power and fiber optics), striping, etc. in Parcel E-3 in
accordance with applicable design and configuration requirements provided by
Seaboard.

 

(iii)       relocate perimeter fencing around the TSA parcels and pay for the
relocations costs associated with absorbing the TSA parcels into the Seaboard
terminal facility.  At the conclusion of the TSA, County shall pay for the
relocation of the perimeter fencing around Parcels E-3 and E-1 (which will
border the relocated Chute Road).

 

(iv)       provide for safe and continued access for vehicles to the 1630
Building.

 

(v)        pave and stripe approximately 180 parking spots to the north of the
1630 Building.

 

T.                                   Section 33 shall be amended to delete the
last sentence of Section 33 and replace it with the following:  Should Seaboard
elect to assign this Agreement to an entity that is neither a wholly-owned
subsidiary or affiliate, Seaboard must pay the County two-hundred and fifty
thousand dollars ($250,000) for each year remaining on the Seaboard Agreement
and all three (3) renewal terms.

 

13

--------------------------------------------------------------------------------


 

U.                                The following section will be added: 
Section 44.  As provided in subsection 4(G) of the Agreement, the Port Director,
with Seaboard’s consent, made minor adjustments, both increases and decreases,
to Seaboard’s Terminal Area due to multiple construction projects, including the
Tunnel.  Since the Initial Agreement’s Effective Date, Seaboard has continued to
pay land rent based upon the Terminal Area described in the Initial Agreement,
which resulted in overpayments by Seaboard.  A reconciliation, agreed to by both
parties, has shown that the Port owes Seaboard approximately $560,403 for net
overpayments made by Seaboard.  Within thirty (30) days after the Effective Date
of this Amendment No. 2, Seaboard will release the  County from this sum and any
other  overpayment credit obligations related to land adjustments.

 

V.                                 Due to adding a third Renewal Term, as
described in amended Section 3, Exhibit A shall be replaced with a new
“Exhibit A-(Amendment No. 2)” as attached and such references to Exhibit “A” in
the Seaboard Agreement, as amended, shall be deemed to be referencing, as
applicable, “Exhibit “A” — (Amendment No.2)”

 

Due to the changes in the Terminal Area, as described in amended Section 2,
Exhibit B shall be replaced with a new “Exhibit B-(Amendment No. 2)” as attached
and such references to Exhibit “B” in the Seaboard Agreement, as amended, shall
be deemed to be referencing, as applicable, “Exhibit “B” — (Amendment No.2)”.

 

W.                             The parties mutually agree Exhibit C to the
Seaboard Agreement shall be further amended as follows:

 

(1)       The completion date for Phase IV improvements - container yard paving
and drainage and RTG runways from March 31, 2013 (as amended) to May 31, 2015;
and

 

(2)       The completion date for Phase V improvements - container yard paving
and drainage and RTG runways from March 31, 2015 (as amended) to January 31,
2016.

 

The Parties agree that any delays in implementation of the improvements in
Phases IV and V occurring before the date of this Amendment No. 2 are not
attributable to either Party.

 

2.                                   On port rail rates.  To the extent
permitted by applicable law, the Port shall use best efforts to cause rates
charged for the use of the intermodal rail service at the Port to be reasonably
competitive with rates charged for the use of similarly situated facilities
within fifty (50) miles of the Port.

 

3.                                   All terms and conditions of the Seaboard
Agreement and Amendment No. 1 not modified by this Amendment No. 2 shall remain
in full force and effect.

 

14

--------------------------------------------------------------------------------


 

4.                                   This Amendment No. 2 shall be governed by
Florida Law.

 

 

 

[Signatures on the Following Page]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have caused this Amendment No. 2 to be executed
in their respective corporate names by their appropriate officers, and have
their respective corporate seals affixed thereto, all as of the day and year
first written above.

 

 

SEABOARD MARINE LTD.

 

MIAMI-DADE COUNTY

 

 

 

By:  /s/ Bruce A. Brecheisen

 

By: /s/ Jack Osterholt

Name:

Bruce A. Brecheisen

 

Name:

Title

EVP

 

Title:

Date:

18 June 2013

 

Date:

 

 

ATTEST:

 

Approved as to legal form and sufficiency:

 

 

 

By: /s/ Daniel O’Neil

 

/s/ Richard Seavey

Name:

Daniel O’Neil

 

 

Title

Director

 

 

Date:

18 June 2013

 

 

 

 

 

 

ATTEST:

 

 

Clerk of the Board

 

 

 

 

 

 

 

 

 

 

 

  /s/ Gene Spencer

 

 

Deputy Clerk

 

16

--------------------------------------------------------------------------------


 

EXHIBITS TO AMENDMENT NO. 2 TO AMENDED

AND RESTATED TERMINAL AGREEMENT

 

Following is a list of the Exhibits to Amendment No. 2 to Amended and Restated
Terminal Agreement, which are omitted from the Amendment No. 2 which is filed
with the Securities and Exchange Commission (“SEC”).  Seaboard Corporation
(“Seaboard”) undertakes to provide to the SEC the Exhibits, as requested,
subject to Seaboard’s right to request confidential treatment under the Freedom
of Information Act.

 

Exhibit A --   TEU Minimum Throughput Guarantees and Rates

Exhibit B --   Seaboard Acreage

Exhibit 1 --    Amendment to Terminal Service Agreement

 

17

--------------------------------------------------------------------------------